334 F.2d 180
Julius C. HARPER, a/k/a J. C. Harper, Appellant,v.UNITED STATES of America, Appellee.
No. 20918.
United States Court of Appeals Fifth Circuit.
July 9, 1964.

Edward R. Kirkland, Orlando, Fla., for appellant.
Allen J. Krouse, Dougald D. McMillan, Robert G. Maysack, Attys., Dept. of Justice, Washington, D.C., for appellee.
Before TUTTLE, Chief Judge, BROWN, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM.


1
We have carefully considered the contention of appellant that he was entitled to have a directed verdict of acquittal of this 5 Count charge of violating Title 18 152 of the United States Code.1  We conclude that there was ample evidence of the purpose and intent, and, the transfer being undisputed, we conclude that the case was properly submitted to the jury.


2
There is no merit in the contention, not made before or during the trial, that the indictment was defective.


3
The judgment is affirmed.



1
 This section makes criminal the transfer of property in contemplation of bankruptcy proceedings or with intent to defeat the bankruptcy law